

	

		II

		109th CONGRESS

		2d Session

		S. 2341

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2006

			Mr. Dorgan introduced

			 the following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To prohibit the merger, acquisition, or takeover of

		  Peninsular and Oriental Steam Navigation Company by Dubai Ports

		  World.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)It is essential

			 for the security of the United States that United States maritime ports be

			 protected against terrorist attacks.

			(2)Most stevedoring

			 operations at the ports in New York, New Jersey, Philadelphia, Miami,

			 Baltimore, and New Orleans are controlled by a company named P&O Ports,

			 North America (hereafter in this Act referred to as P&O

			 Ports).

			(3)P&O Ports is

			 the United States subsidiary of a British company named Peninsular and Oriental

			 Steam Navigation Company (hereafter in this Act referred to as P&O

			 Company).

			(4)A company named

			 Dubai Ports World is seeking to acquire P&O Company.

			(5)Dubai Ports World

			 is partly owned and controlled by the Government of the United Arab

			 Emirates.

			(6)While the United

			 Arab Emirates is in some respects an ally of the United States, it has also had

			 recent ties to terrorist activities.

			(7)Two of the

			 hijackers involved in the events of September 11, 2001, were from the United

			 Arab Emirates.

			(8)According to the

			 National Commission on Terrorist Attacks Upon the United States (the 9-11

			 Commission), the banking system of the United Arab Emirates was used to help

			 finance the attacks of September 11, 2001.

			(9)The United Arab

			 Emirates has also been a way station for the trafficking of nuclear components

			 to state sponsors of terrorism, including Iran and North Korea.

			(10)In 1988,

			 legislation was enacted adding section 721 to the Defense Production Act of

			 1950 (50 U.S.C. 2170) (commonly known as the Exon-Florio

			 provision), which authorized the President to investigate the impact of

			 foreign acquisitions of United States companies on national security and to

			 suspend or prohibit acquisitions that might threaten national security.

			(11)The President

			 has delegated his investigative authority under the Exon-Florio provision to

			 the Committee on Foreign Investment in the United States (CFIUS), which is

			 chaired by the Secretary of the Treasury.

			(12)CFIUS approved

			 the acquisition of P&O Ports by Dubai Ports World without undertaking the

			 45-day investigation of proposed transactions that might affect the national

			 security of the United States that is required under the Exon-Florio provision

			 (50 U.S.C. 2071(b)).

			(13)In response to

			 strong public and congressional opposition to the impending acquisition, Dubai

			 Ports World has requested that CFIUS conduct a 45-day review of the national

			 security implications of the transaction.

			(14)In view of

			 evidence already on record, it is clear that the proposed acquisition of

			 P&O Ports by Dubai Ports World poses a serious threat to the national

			 security of the United States.

			2.Prohibition on

			 sale of P&O Ports to Dubai Ports WorldNotwithstanding any other provision of law

			 and any prior action or decision by or on behalf of the President, the

			 President shall exercise the authority under section 721 of the Defense

			 Production Act of 1950 (50 U.S.C. App. 2170) to prohibit the merger,

			 acquisition, or takeover of P&O Ports by Dubai Ports World.

		

